 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLos Angeles Bonaventure Hotel and American Feder-ation of Guards, Local No. 1, Petitioner. Case 21-RC-15279March 14, 1978DECISION ON REVIEWBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn November 8, 1977, the Regional Director forRegion 21 issued his Decision and Direction ofElection in the above-entitled proceeding. He foundappropriate the Petitioner's requested unit of full-time and regular part-time guards working at theEmployer's hotel. Thereafter, in accordance withSection 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Intervenor' filed a timely request for review ofthe Regional Director's decision on the grounds thatthe existing contract between the Intervenor and theRestaurant-Hotel Employers' Council of SouthernCalifornia, Inc. (hereinafter the Council), of whichthe Employer is a member, barred the petition, andthat, in any event, the unit must be coextensive withthe scope of the Council.By telegraphic order dated December 19, 1977, theBoard granted the Intervenor's request for review onthe scope of the unit, but denied it in all otherrespects. Subsequently, on January 4, 1978, pursuantto Board procedures, an election was held herein andthe ballots impounded. Thereafter, the Intervenorfiled a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issue under review, includingthe Intervenor's brief, and makes the followingfindings:The Employer operates a hotel in Los Angeles,California, employing 36 guards, as defined inSection 9(b)(3) of the Act. Other employers in theCouncil also employ statutory guards. While weagree with the Regional Director's finding that a unitlimited to Employer's guards is appropriate, we do soon grounds, set forth below, different from thoserelied on by the Regional Director.I Hotel and Restaurant Employees and Bartenders Union, Local II,AFL-CIO.2 See The John J. Corbett Press Corporation, 172 NLRB 1124 (1968).235 NLRB No. 17In concluding that the single-employer unit wasappropriate, the Regional Director found insufficientevidence that the Employer authorized the Councilto bargain on its behalf or agreed to be bound in thefuture by negotiations conducted by the Council. Wedisagree.The record shows that the Council has a member-ship of some 90 hotels and restaurants and, underestablished practices, executes one master collective-bargaining contract on behalf of its members. It hasbeen bargaining on this multiemployer basis for over30 years with the Intervenor or its predecessor. Themost recent contract, covering a mixed unit of guardsand other employees, was effective from March 16,1975, and expires on March 15, 1980. The Employerbegan operations and joined the Council in Decem-ber 1976. In accordance with the practice of allowingan orientation period for a new member, and after ashowing of majority status, the Employer on April15, 1977, applied the contract to its employees. Atone point, the Employer questioned whether itsguards were covered by the union-security clause ofthe master agreement, but, upon the Council'saffirmative interpretation, the clause was applied.Shortly thereafter, on September 22, 1977, the peti-tion herein was filed.Accordingly, on the basis of the foregoing and theabsence of any countervailing evidence, we find thatas a member of the Council the Employer became apart of the multiemployer unit and agreed to bebound by negotiations in such unit.As a general proposition, a multiemployer bargain-ing history precludes severing the employees of anygiven employer from the overall multiemployer unit.2However, in our opinion, the facts here do notwarrant the application of this principle. It issignificant that the multiemployer contract hereincovered both guards and nonguards, a unit which isnot appropriate under the Act. The same reasonswhich prevent such a contract from being a bar tothis petition, as found by the Regional Director,3alsopreclude giving controlling weight to the bargaininghistory manifested in such contract. Moreover, littleweight attaches to the bargaining history herein,since the Employer's participation in the multiem-ployer unit is negligible.4Finally, this holding is consistent with our decisionin Peninsula Hospital Center and Peninsula General3 See Monsanto Chemical Company, 108 NLRB 870 (1954).Cf. U.S. Pillow Corporation, 137 NLRB 584(1962).96 LOS ANGELES BONAVENTURE HOTELNursing Home Corp., 219 NLRB 139 (1975), wherewe clarified a mixed unit of guards and nonguardemployees in a multiemployer contract so as toexclude guards of only one of the employers therein.Accordingly, we find that a unit limited to theguards of the Employer is appropriate, and we shallremand the case to the Regional Director for thepurpose of opening and counting the ballots in theelection held herein and for further appropriateaction.97